Citation Nr: 0031631	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  96-46 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to alcoholism either on a 
direct basis or as secondary to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
July 1970, which includes approximately 202 days of time lost 
due to unauthorized absences from service while absent 
without leave (AWOL)  He died on September [redacted] 1995.  The 
appellant is his widow.  It is noted that the veteran's 
character of discharge was previously a bar to benefits, but 
his discharge was upgraded by the Board for Correction of 
Naval Records, subsequent to his death.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claim seeking entitlement to service connection 
for the cause of the veteran's death.  The appellant 
submitted a notice of disagreement, she was provided with a 
statement of the case, and a substantive appeal was received, 
all in June 1996.  In January 1997, the appellant and Mr. 
[redacted], accompanied by the appellant's representative, 
appeared and presented testimony at a hearing on appeal 
before a VA hearing officer.  A complete transcript of the 
testimony is of record.

In April 1997, the Board entered a decision denying the 
appellant's claim.  The appellant then appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court").  By a November 1998 order, 
the Court granted a motion, filed jointly by counsel for the 
Secretary and counsel for the appellant, for a remand of the 
appealed issue.  It was ordered that the Board's April 1997 
decision was vacated, and the case was remanded to the Board.

In a Brief in Support of the appellant's claim, filed in 
October 2000, the appellant's representative urged remand of 
the case to the RO, for additional fact-finding and 
readjudication.

REMAND

In the case at hand, the appellant and her representative 
contend the alcohol abuse which caused the alcoholic 
cirrhosis which caused the veteran's death was due to his 
service, either directly or secondary to PTSD, for which it 
is contended the veteran should have been service-connected.

The veteran died on September [redacted] 1995, and the Certificate 
of Death lists the cause of the veteran's death as "Sepsis" 
caused by "liver abscesses" caused by "infected ascites" 
which in turn were caused by "alcoholic cirrhosis."  The 
veteran was not service-connected for any disability at the 
time of his death. 

In denying the appellant's claim in April 1997, the Board 
relied upon a VA General Counsel precedential opinion which 
held the following:

Section 8052 of the Omnibus Budget 
Reconciliation Act [OBRA] of 1990, Pub. 
L. No. 101-58, § 8052, 104 1338, 1338- 
351, prohibits, effective for claims 
filed after October 31, 1990, the payment 
of compensation for a disability that is 
a result of the veteran's own alcohol or 
drug abuse.  The payment of compensation 
is prohibited whether the claim is based 
on direct service connection or, under 38 
C.F.R. § 3.310(a), on secondary service 
connection of a disability proximately 
due to or a result of a service-connected 
condition.  Further, compensation is 
prohibited regardless of whether 
compensation is claimed on the basis that 
a service-connected disease or injury 
caused the disability or on the basis 
that a service-connected disease or 
injury aggravated the disability.

VAOPGCPREC 2-97 (Jan. 16, 1997).

However, as indicated in the Introduction, above, that prior 
Board decision has been vacated; moreover, there have been 
significant new legal developments which impact the 
appellant's claim.  In particular, the Court has issued a 
precedent decision holding, where a veteran claimed service 
connection for alcohol and drug abuse secondary to service-
connected PTSD with depression, that, although the 1990 
amendments to the law precluded payment of compensation for 
disability that is a result of the veteran's abuse of alcohol 
or drugs, the 1990 amendments did not preclude the allowance 
of service connection for such disability.  Barela v. West, 
11 Vet.App. 280, 283 (1998).  The Court noted that the 
distinction between an award of compensation for a disability 
and an award of service connection for a disability "is a 
distinction with a real difference since compensation is but 
one of the potential title 38 benefits which could flow from 
a determination that a disability is service-connected."  
Id.

Also, in a 1998 precedent opinion, the VA General Counsel 
held that section 8052 of the statute enacted in 1990 
precluded service connection for a disability resulting from 
alcohol or drug abuse on the basis of the disability's 
incurrence or aggravation in service or of a death resulting 
from such disability.  However, the General Counsel further 
held that, for the purposes of all VA benefits other than 
disability compensation, "the amendments made by section 
8052 do not preclude eligibility based on a disability . . . 
secondarily service-connected under 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a service-connected 
disease or injury."  VAOPGCPREC 2-98 (Feb. 10, 1998), at 16.

Most recently and most significantly, in July 1999, the VA 
General Counsel issued an opinion which specifically 
addressed the issue of dependency and indemnity compensation 
(DIC) and disabilities resulting from alcohol or drug abuse.  
The General Counsel held that DIC is a benefit distinct from 
disability compensation for purposes of the amendments made 
by section 8052 of the OBRA of 1990, and is not affected by 
that Act's prohibition on payment of disability compensation 
for substance-abuse disability.  VAOPGCPREC 7-99 (June 9, 
1999).

The Office of the General Counsel further held that VA may 
award DIC to a veteran's surviving spouse based upon either 
the veteran's death from a substance-abuse disability 
secondarily service connected under 38 C.F.R. § 3.310(a) 
(entitlement established under 38 U.S.C.A. § 1310) or based 
upon a veteran's death while in receipt of or entitled to 
receive compensation for a substance-abuse disability 
secondarily service connected under section 3.310(a) and 
continuously rated totally disabling for an extended period 
immediately preceding death (entitlement established under 
38 U.S.C.A. § 1318).  VAOPGCPREC 7-99.

Given these significant changes in the law, it is necessary 
for the Board to remand this case for further development.  
In so doing, the Board notes that the appellant and her 
representative have previously contended that service 
connection for the cause of the veteran's death was warranted 
due to alcohol abuse, which was due to service, either 
directly or as secondary to PTSD.  The Board emphasizes that 
there are important legal distinctions between these two 
theories of service connection, and important differences in 
the consequences of awarding service connection due to one or 
the other theory.  Therefore, this case must be remanded and 
fully developed, and the RO must carefully consider all 
evidence as to each possible theory of service connection.

In order to fulfill VA's duty to assist, the RO should obtain 
all outstanding medical records (both inpatient and 
outpatient) concerning the veteran's claimed alcohol abuse 
and claimed PTSD.  All clinical records and Mental Health 
Clinic records regarding the claimed alcoholism and PTSD must 
be obtained.  Any terminal hospital reports must also be 
obtained.  All such available records should be obtained for 
the periods from the veteran's departure from service in 1970 
until his death in 1995.

The RO should also obtain all records considered by the Board 
for Correction of Naval Records in its January 1996 decision 
to upgrade the veteran's discharge, as such records may be 
pertinent to a determination as to whether the veteran 
actually had PTSD, and in evaluating the etiology of his 
alcohol abuse.

The Board also notes that there is a medical opinion within 
the claims file, apparently prepared by A. DiMartini, M.D.  
This opinion, which is dated in December 1996, states that 
the veteran was evaluated in June 1994 as part of a liver 
transplant evaluation.  The opinion indicates that the 
veteran's experiences in Vietnam led to his alcoholism, and 
that such experiences led to PTSD.  In reviewing this 
opinion, the Board notes that it is not signed, so it is 
unclear that it was actually approved by Dr. DiMartini.  The 
opinion is also not printed on any letterhead to identify the 
medical care provider, if any, with which Dr. DiMartini was 
affiliated.  Finally, it is unclear whether Dr. DiMartini was 
opining that the veteran's claimed alcoholism arose directly 
from service or was secondary to PTSD that arose from 
service.  The appellant should be contacted and requested to 
provide sufficient information to enable the RO to contact 
Dr. DiMartini.  The RO should then contact Dr. DiMartini and 
request further clarification and explanation, as well as 
authentication, of the December 1996 opinion of record.

Finally, we recognize that very recent changes in law may 
have an impact upon the RO's development efforts in this, and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which not only repealed the statutory requirement that a 
claim must be well grounded in order to permit VA to engage 
in evidentiary development, but also amended and clarified 
VA's duty to assist a claimant in such development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration has issued Fast Letter 00-87 
(Nov. 17, 2000), providing interim guidance for claims 
processing until such time as regulations implementing the 
new statute are in place.  The Board is confident that the RO 
will take those recent claims-adjudication enhancements into 
consideration in effectuating this Remand.

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his claimed PTSD and alcohol abuse 
following service.  The list provided 
should include all known inpatient and 
outpatient treatment, at VA and/or 
private facilities, at any time from 1970 
until 1995.  The appellant should also be 
asked to identify any health care 
providers who may have treated the 
veteran's terminal condition just prior 
to his death.  After obtaining any 
necessary authorizations from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified in response to this 
request, which have not been previously 
secured.

2.  Regardless as to whether the 
appellant provides the requested 
information, the RO must take the 
appropriate steps to secure copies of all 
of the veteran's VA treatment records, 
from 1970 to 1995, and associate them 
with the claims folder.

3.  The RO must also request from the 
appellant information making it possible 
for the RO to contact Dr. DiMartini.  
After obtaining such information and any 
necessary authorizations from the 
appellant, the RO should then contact Dr. 
DiMartini and request further 
clarification and explanation, as well as 
authentication, of the December 1996 
opinion of record.  In particular, Dr. 
DiMartini should be asked to provide 
copies of all records relied upon in 
preparing the 1996 opinion, further 
explain the basis of that opinion, and 
specifically indicate her professional 
opinion as to whether the veteran's 
alcoholism:  (a) arose directly from 
service; (b) arose secondary to PTSD that 
arose from service; or (c) arose from 
other causes.

4.  After obtaining any necessary 
authorization from the appellant, the RO 
must take appropriate steps to obtain, 
from the Board for Correction of Naval 
Records, copies of all records relied 
upon in awarding the veteran an upgraded 
discharge in January 1996.

5.  After the above requested development 
has been completed to the fullest extent 
possible, the RO should make a 
determination concerning whether it is 
appropriate that any further development 
of the medical record be undertaken.  If 
deemed appropriate, the RO should obtain 
a medical opinion from a VA psychiatrist 
as to whether the veteran had PTSD due to 
service, whether the veteran's alcohol 
abuse arose directly from service, and/or 
whether the claimed PTSD led to chronic 
alcohol abuse.

6.  The RO should then review the 
appellant's claim for service connection 
for the cause of the veteran's death.  
This should include consideration of the 
theory that service-connection for PTSD 
was warranted and that the PTSD led to 
alcohol abuse, and that the alcohol abuse 
led to the physical disorders which 
caused or contributed to his death.  This 
should also include consideration as to 
whether the veteran's claimed alcohol 
abuse arose directly in service.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws, regulations, and Court 
decisions.  If the benefit sought on 
appeal is not granted, the appellant and 
her representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

